              Case 2:20-cv-00564-TSZ Document 36 Filed 02/24/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          JILLIAN HORMAN,
 8                                   Plaintiff,
                                                              C20-564 TSZ
 9                v.
                                                              MINUTE ORDER
10        SUNBELT RENTALS INC.,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Plaintiff Jillian Horman’s Motion to Redact Confidential Settlement
14
   Communications pursuant to LCR 5(g) is GRANTED. Copies of the redacted documents
   as attached to the Declaration of Ada K. Wong in Support of Plaintiff’s Motion (docket
15
   no. 29) shall replace the prior Dockets.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of February, 2021.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
